Citation Nr: 0529175	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  99-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
traumatic arthritis of the left knee, currently rated as 10 
percent disabling.  

2.  Entitlement to a compensable rating for traumatic 
arthritis of the right knee, prior to October 28, 2001.  

3.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee from October 28, 2001, 
currently rated as 10 percent disabling. 

4.  Entitlement to a higher initial disability rating for 
residuals of a fracture of the left distal ulna and radius, 
currently rated as 20 percent disabling. 

5.  Entitlement to a higher initial disability rating for 
limitation of motion of the left wrist with traumatic 
arthritis, currently rated as 10 percent disabling.

6.  Entitlement to a higher initial disability rating for 
mild ulnar neuropathy, left hand, currently rated as 10 
percent disabling   

7.  Entitlement to a compensable rating for cervical disc 
disease, prior to October 28, 2001.  

8.  Entitlement to an increased rating for cervical disc 
disease from October 28, 2001, currently evaluated as 10 
percent disabling. 

9.  Entitlement to a compensable rating for lumbar disc 
disease, prior to October 28, 2001.  

10.  Entitlement to an increased rating for lumbar disc 
disease from October 28, 2001, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1997, at which time he retired from military service with 
more than 28 years of active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In March 2003, the veteran testified before the undersigned 
Veterans Law Judge.  

In a December 2001 rating decision, the RO granted increased 
ratings for the veteran's right knee, cervical spine, and 
lumbar spine, effective October 28, 2001.   As the veteran 
now has separate disability ratings during the claims period, 
the issues on appeal are correctly described in this 
decision.  In addition, following the August 2003 Board 
remand, the RO granted an increased rating for the veteran's 
residuals of a fracture of the left distal ulna and radius, 
as well as assigning separate ratings for neuropathy of the 
left hand and left wrist disability.  The increased rating 
and newly assigned ratings are also correctly described in 
this decision.  Esteban v. Brown, 6 Vet. App. 259 (1994).  


FINDINGS OF FACT

1.  Clinical findings of the left knee showed 50 percent 
limitation of motion due to crepitus and pain, but no 
clinical findings demonstrating limitation of flexion to 60 
degrees, or limitation of extension to 15 degrees.   

2.  Clinical evidence showed degenerative arthritis of the 
right knee in the October 28, 2000 VA examination report.  

3.  Clinical evidence indicated right knee limitation of 
flexion to 129 degrees and extension to 10 degrees.

4.  Clinical evidence demonstrated significant, chronic 
disability of the left hand, but no findings of hand fixed in 
supination or hyperpronation.  

5.  Limitation of the left wrist showed essentially fixed 
position and obvious deformity with very little range of 
motion and pain with movement. 

6.  Clinical findings support the veteran's subjective 
complaints of nerve problems in the left hand with 
electromyograph results showing mild neurological problems. 

7.  Magnetic Resonance Imaging (MRI) revealed degenerative 
disc disease of the cervical and lumbar spine in service, but 
no clinical findings of limitation of motion until the 
November 2001 VA examination report. 

8.  Clinical findings revealed no evidence of sciatic 
neuropathy, demonstrable muscle spasm, or other neurological 
findings, or incapacitating episodes involving the cervical 
or lumbar spine. 

9.  X-ray evidence from the April 2005 VA examination report 
demonstrated scoliosis of both the cervical and lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial higher disability rating for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 
(2005).

2.  The criteria for a 10 percent rating effective October 
28, 2000, but no earlier, for traumatic arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).

3.  The criteria for an increased disability rating in excess 
of 10 percent for traumatic arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2005).

4.  The criteria for an initial higher disability rating in 
excess of 20 percent for residuals of fracture, distal left 
radius and ulna under Diagnostic Code 5213 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5213 (2005).

5.  The criteria for a 20 percent, but no higher, rating for 
limitation of left wrist have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2005).

6.  The criteria for an initial higher disability rating in 
excess of 10 percent for mild ulnar neuropathy, left hand, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2005).

7.  The criteria for a compensable rating prior to October 
28, 2001 for cervical disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5291 (prior to 
September 23, 2002).

8.  The criteria for a compensable rating prior to October 
28, 2001 for lumbar disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5293 (prior to 
September 23, 2002).

9.  The criteria for a 20 percent, but no higher, rating for 
cervical disc disease have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

10.  The criteria for a 20 percent, but no higher, rating for 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial unfavorably decision 
occurred in 1998, many years prior to the passage of the 
VCAA.  Therefore, it was not possible to provide the veteran 
with notice of the VCAA before the decision.  However, 
following the August 2003 Board remand, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claims in a July 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the letter, and in the multiple supplemental 
statements of the case (SSOC).  Together, the VCAA letter and 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  The veteran was 
also afforded three hearings in order to present evidence for 
his case.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes numerous service 
medical records, VA treatment records, private medical 
records, and VA examination reports dated in October 2000, 
November 2001, and April 2005, as well as written statements 
and testimony from the veteran.  As pertinent VA examinations 
and other medical evidence are of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Service medical records demonstrate that the veteran received 
treatment of left knee problems in service, including surgery 
for a chondromalacia, left knee with medial meniscal tear.  
Service-connection for traumatic arthritis of the left knee 
was granted by the RO in a June 1998 rating decision.  The RO 
assigned a 10 percent evaluation under Diagnostic Codes 5010 
and 5259.  38 C.F.R. § 4.71a (2005).  The veteran appealed 
the initial rating determination for this disability.   

Under Diagnostic Code 5259, a 10 percent evaluation is 
warranted for cartilage, semilunar, removal of, symptomatic.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  The Board 
notes that this is the highest available rating under this 
diagnostic code.  As the veteran is already receiving the 
highest rating available, the Board must review whether the 
veteran is entitled to a higher disability rating under any 
other pertinent diagnostic code.  

The medical record clearly demonstrates that the veteran has 
degenerative arthritis in the left knee.  Diagnostic Code 
5010, traumatic arthritis, is to be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a (2005).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule. 
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 
5260 assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees. Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees. VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca, supra.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40. A part that becomes painful on use must be regarded as 
seriously disabled. Id.; see also DeLuca.  Regarding the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Review of the pertinent medical evidence demonstrates that 
the separation examination from service and two VA medical 
examinations were provided to the veteran during the claims 
period.

Separation examination dated in April 1997 noted normal range 
of motion of the left knee.  No clinical abnormalities were 
noted.  VA examination report dated in October 2000 noted 
range of motion of the left knee from 0 to 10 degrees 
extension and 0 to 140 degrees of flexion with demonstration 
of crepitus at about 50 percent of his range of motion.  VA 
examination report dated in April 2005 noted subjective 
complaints of left knee pain with weakness, morning 
stiffness, and soreness.  The April 2005 VA examination 
report showed range of motion from 0 degrees to 126 with 
pain. 

The above examination results indicate that the veteran 
continues to have chronic problems with his left knee.  
However, none of the pertinent clinical evidence shows 
decreased range of motion to warrant a 20 percent or higher 
evaluation under either Diagnostic Codes 5260 or 5261, even 
when Deluca factors are considered.  There are no findings of 
loss of extension to 15 degrees to warrant a higher initial 
rating under Diagnostic Code 5261, nor is there clinical 
evidence to demonstrate that a compensable rating is 
warranted under Diagnostic Code 5260 for loss of flexion, 
even when Deluca factors are considered.  The Board notes 
that while there are a number of private medical records 
associated with the claims file, none of these are pertinent 
to the active claim for the knees, but instead dealt with the 
veteran's back problems.

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher evaluation under Diagnostic Codes 5260 or 
5261.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other diagnostic 
codes, the Board notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.

Under Diagnostic Code 5257, other impairment of the knee such 
as recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment. A 20 percent rating 
is assigned for moderate impairment, and a maximum rating of 
30 percent is assigned for severe impairment. 38 C.F.R. § 
3.71a (2005).

In this case, the separation examination from service, and 
both VA examinations dated in October 2000 and April 2005, 
specifically indicated no evidence of an varus, valgus, or 
anterior or posterior instability in either knee.  The 
October 2000 VA examination noted medial joint line 
tenderness, however, this was not noted in either the 
separation examination report or in the VA examination report 
dated in April 2005.  In fact, the April 2005 report 
indicated that McMurray's test was negative.  Without 
evidence of instability and subluxation on clinical 
evaluation, a separate rating under Diagnostic Code 5257 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005). 

In sum, the Board concludes that the preponderance of the 
evidence is against a higher initial rating for left knee 
disability under Diagnostic Codes 5010 or 5259.  38 U.S.C.A. 
§ 5107(b) (2005).   

Right Knee

Service connection for traumatic arthritis of the right knee 
was granted in a June 1998 rating determination.  The veteran 
was awarded a noncompensable evaluation under Diagnostic 
Codes 5010, 5258 at that time, which the veteran appealed.  
As noted earlier, the RO increased the veteran's disability 
evaluations to 10 percent in a December 2001 rating decision, 
effective October 28, 2001.  The Board will address whether 
the veteran is entitled to an initial compensable rating 
prior to October 28, 2001, and whether the veteran is 
entitled to an increased rating from October 28, 2001. 

Prior to October 28, 2001

In granting the increase rating from October 28, 2001, the RO 
indicated in the December 2001 rating decision that this was 
the first clinical documentation of this level of disability.  
However, VA examination report dated October 28, 2000 noted 
severe clinical degenerative arthritis of the knees with 
radiographic changes demonstrating severe degenerative 
changes of the medial compartments of the knees consistent 
with degenerative arthritis.  This constitutes clinical 
evidence showing degenerative arthritis of the right knee to 
warrant a compensable evaluation under Diagnostic Code 5010 
as of October 28, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).  However, the Board finds no basis to warrant a 
compensable evaluation prior to October 28, 2000.  

Service medical records were negative for any findings of 
degenerative arthritis of the right knee.  A September 1994 
x-ray report indicated that three views of the right knee 
demonstrated no significant radiographic evidence of 
arthritis.  Separation examination report dated in September 
1997 was also negative findings of arthritis of the right 
knee.  In short, there is no clinical evidence dated prior to 
October 28, 2000 showing degenerative arthritis of the right 
knee to warrant a compensable evaluation under Diagnostic 
Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005). 

As for applying diagnostic codes to the clinical evidence 
prior to October 28, 2000, the Board finds no basis to 
warrant a compensable evaluation under Diagnostic Codes 5257, 
5258, 5259, 5260, or 5261.  38 C.F.R. § 4.71a (2005).  
Separation examination report dated in April 1997 indicated 
that the right knee exhibited full range of motion.  No 
neurological findings were noted.  In short, there were no 
clinical findings showing symptomatic problems with the right 
knee prior to the October 28, 2000 VA examination report.   
Therefore, a compensable rating is warranted from October 28, 
2000, but no earlier.    

In Excess of 10 Percent For Right Knee, Effective October 28, 
2000

VA examination report dated in October 2000 noted range of 
motion of the right knee from 0 to 10 degrees extension and 0 
to 140 degrees of flexion.  VA examination report dated in 
April 2005 noted subjective complaints of right knee pain 
with weakness, morning stiffness, and soreness.  The April 
2005 VA examination report showed range of motion from 0 
degrees to 129 with pain. 

The above examination results indicate that the veteran 
continues to have chronic problems with his right knee.  
However, none of the pertinent clinical evidence shows 
decreased range of motion to warrant a 20 percent or higher 
evaluation under either Diagnostic Codes 5260 or 5261, even 
when Deluca factors are considered.  There are no findings of 
loss of extension to 15 degrees to warrant a higher rating 
under Diagnostic Code 5261, nor is there clinical evidence to 
demonstrate that a separate compensable rating is warranted 
under Diagnostic Code 5260 for loss of flexion, even when 
Deluca factors are considered.  The Board notes that while 
there are a number of private medical records associated with 
the claims file, none of these are pertinent to the knee 
claim, but instead dealt with the veteran's back problems.

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher evaluation under Diagnostic Codes 5260 or 
5261.

As for other diagnostic codes, both VA examinations dated in 
October 2000 and April 2005, specifically indicated no 
evidence of an varus, valgus, or anterior or posterior 
instability in either knee.  In addition, the April 2005 
report indicated that McMurray's test was negative.  Without 
evidence of instability and subluxation on clinical 
evaluation, a separate rating under Diagnostic Code 5257 is 
not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005). 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased rating in excess of 10 
percent for right knee disability under Diagnostic Codes 5010 
or 5258 from October 28, 2000.  38 U.S.C.A. § 5107(b) (2005).   

Residuals of Fracture, Distal Left Radius and Ulna

In a June 1998 rating decision, the RO granted service 
connection for residuals of fracture, distal left radius and 
ulna, and assigned a 10 percent rating.  The veteran appealed 
the initial rating determination.  In a May 2005 rating 
decision, the RO increased the initial rating determination 
from 10 to 20 percent, and granted separate 10 percent 
ratings for limitation of motion of the left wrist and mild 
ulnar neuropathy, left hand.  See Esteban, supra.  The Board 
will now determine whether the veteran is entitled to a 
higher initial rating for all three disabilities.  

Residual of fracture, distal left radius and ulna, is rated 
as 20 percent disabling under Diagnostic Code 5213.  Medical 
records confirm that the veteran is right handed and thus, 
his left hand is the minor extremity.  Under Diagnostic Code 
5213, a 20 percent rating is warranted for the miner hand 
fixated in full pronation or near the middle of the arc, or 
moderate pronation.  In addition, a 20 percent rating is 
granted for limitation of pronation beyond middle of arc or 
beyond last quarter of arc.  A 30 percent rating is warranted 
for hand fixed in supination or hyperpronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2005).  

VA examination report dated in October 2000 demonstrated that 
the veteran has 10 degress of ulnar deviation, 20 degrees of 
radial deviation, 20 degrees of palmar flexion, and 45 
degrees of dorsiflexion.  The veteran range of motion and 
supination was 55 degrees and pronation of 50 degrees.  The 
examiner indicated that even during flare-ups, the veteran 
would have 10 percent additional limitation of motion.    

VA examination report dated in April 2005 showed additional 
loss of motion.  Range of motion was noted as 40 degrees 
pronation and 40 degrees supination.  

The above evidence, particularly the range of motion 
findings, demonstrates limitation of pronation, but no hand 
fixation in suprination or hyperpronation to warrant a 30 
percent evaluation under Diagnostic Code 5213, even when 
Deluca factors are considered.   38 C.F.R. § 4.71a (2005). 

As for the separate ratings, the veteran was granted a 10 
percent rating for limitation of motion of the left wrist 
under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2005).  This 
represents the highest available rating under this code.  

The Board also reviews the limitation of motion of the left 
wrist under Diagnostic Code 5214.  Under Diagnostic Code 
5214, a 20 percent rating is warranted for favorable 
ankylosis of the wrist in 20 to 30 degree dorsiflexion.  A 30 
percent rating is warranted for ankylosis in any other 
position, except favorable, and a 40 percent rating is 
warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2005).

Upon review, a higher rating is warranted under Diagnostic 
Code 5214 based on the clinical findings of the VA 
examination report dated in April 2005.  Range of motion 
showed flexion to 9 degrees and ulna left 11 degrees.  In his 
opinion, the examiner indicated that the veteran's left wrist 
showed obvious deformity and that his left wrist was 
essentially in a fixed position with very little range of 
motion and pain with movement.  

Based upon the clinical findings from the most recent VA 
examination, particularly that the veteran's left wrist was 
essentially in a fixed position, the Board finds that the 
veteran's range of motion demonstrates severe limitation of 
motion to warrant a 20 percent rating under Diagnostic Code 
5214.  A 30 percent rating is not warranted as there is no 
evidence of left wrist ankylosis in any other position, 
except favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2005). 

The veteran also testified before the undersigned Judge that 
he experiences nerve problems in his left wrist such as 
tingling where the plate and screws are located.  Following 
the Board remand in August 2003, the veteran was given a VA 
examination to determine the extent of his nerve damage and 
as noted above, a 10 percent rating was granted for ulnar 
neuropathy, left hand. 

The veteran's ulnar neuropathy, left hand, was assigned a 10 
percent rating under Diagnostic Code 8516.  Under Diagnostic 
Code 8516, a 10 percent evaluation is warranted for mild, 
incomplete paralysis of the ulnar nerve of the minor (left) 
hand.  A 20 percent rating is warranted for moderate, 
incomplete paralysis and a 30 percent rating is warranted for 
severe, incomplete paralysis.  A 50 percent rating is 
warranted for complete paralysis of the ulnar nerve, or the 
"grinne claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy of very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.     

The only applicable evaluation was performed by the April 
2005 VA examiner.  The examiner indicated that left wrist 
pain was 5 out of 10 (10 being the highest degree of pain), 
and was worse when doing yard work or cleaning house.  Any 
over-exertion caused increasing pain.  The veteran complained 
of loss feeling in his left little finger fourth finger, and 
ring finger on his left hand.  Examination revealed no 
sensation to pinprick on those two fingers.  

Electromyograph (EMG) showed mild ulnar neuropathy in the 
left upper extremity.  The involvement was not well 
localized, but was probably at the wrist and was consistent 
with the previous nerve injury with mild residual neuropathy.  
Conduction studies left median sensory response latency from 
two wrists was 2.31 milliseconds with voltage of 26.8, normal 
was less than 2.3 and greater than 6.  Left ulnar sensory 
response latency was 2.70 milliseconds, normal less than 2.3.  
The left ulnar distal motor latency was 3.23 milliseconds 
with a CMAP voltage of 9.06 millivolts.  There was also no 
abnormal spontaneous resting activity present and insertional 
activity was normal.  Motor unit potentials and interference 
pattern appeared normal.  

The above clinical findings demonstrate nerve disability, 
however, only slight impairment was noted on EMG testing.  As 
such, a higher rating under Diagnostic Code 8516 is not 
warranted at this time.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2005).  

Cervical and Lumbar Disc Disease, Prior to October 28, 2001

In a June 1998 rating decision, the RO granted service 
connection for both cervical and lumbar disc disease and 
assigned a noncompensable rating for each.  In a December 
2001 rating decision, the RO granted an increased evaluation 
for both cervical and lumbar disc disease to 10 percent for 
each under Diagnostic Code 5293, effective October 28, 2001.  
The rating decision indicated that the date of increase, 
October 28, 2001, was appropriate as it was the first time 
this level of disability was clinically shown to exist.  The 
Board will no address the issue of whether the veteran is 
entitled to a compensable evaluation for both cervical and 
lumbar disc disease prior to October 28, 2001.  

Upon review, the separation examination report dated in April 
1997 indicated that the veteran had asymptomatic arthritis of 
the spine at multiple levels.  The examiner referenced the 
February 1997 magnetic resonance image report (MRI).  The 
February 1997 MRI report did show degenerative disc disease 
(DDD) and disc bulge of both the cervical and lumbar spine.  
In essence, DDD of both the cervical and lumbar spine have 
been substantiated by MRI testing.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is to rated under Diagnostic 
Code 5003, for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5003, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.   

As noted above, the veteran was rated under the previous 
Diagnostic Code 5293, effective prior to September 23, 2002.  
Under Diagnostic Code 5293,  postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5291, 5293 (2002).

Here, the separation examination report dated in April 1997 
did not note any limitation of motion associated with the 
veteran's cervical or lumbar spine disability.  Aeromedical 
Summary dated in May 1997 indicated that the veteran had not 
been on any medication or other treatment for his cervical or 
lumbar condition and was asymptomatic, performing all his 
duties without difficulty.  Furthermore, the record 
demonstrated no clinical findings after separation from 
service of limitation of motion for the cervical or lumbar 
spine until the November 2001 VA examination report.  
Essentially, there is no basis for a compensable evaluation 
for either the cervical or lumbar disc disease under 
Diagnostic Codes 5003 and 5010, or 5291 and 5293 prior to 
October 28, 2001. 

In Excess of 10 Percent For Cervical and Lumbar Disc Disease, 
Effective October 28, 2001

As noted above, the RO assigned a 10 percent rating for both 
cervical and lumbar disc disease under Diagnostic Code 5293.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

In the April 2003 rating decision, the RO rated the veteran 
under the old criteria in effect prior to September 23, 2002 
and the new criteria.  The Board will evaluate the veteran's 
claim under the old criteria of the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

As noted above, disability evaluations are based on 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  Functional impairment may be due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id.; see also 
DeLuca, supra.  The provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.

In this case, VA examination reports dated in November 2001 
demonstrated that the veteran takes aspirin as needed for 
pain.  The veteran complained of significant cervical and low 
back pain during flare-ups (8 out of 10 with 10 being the 
highest degree of pain), however, the veteran did not require 
the use of any braces, canes, or crutches for ambulation, nor 
has the veteran had back surgery or have any job limitations 
associated with his cervical and lumbar disabilities.  

Examination revealed only a mild decrease in range of motion 
in both his cervical and lumbar spine with no fatigability, 
incoordination, or lack of endurance.  Limitation of the 
cervical spine was flex forward to 40 degrees, extension to 
40 degrees, rotation to the right and left side at 45 degrees 
each, and laterally bend to 35 degrees.  Limitation of the 
lumbar spine was flex forward to 85 degrees, extension to 15 
degrees, rotation to the right and left sides to 20 degrees 
each, and lateral bend to 20 degrees.  The veteran's strength 
in his upper and lower extremities was 5 out of 5 in all 
muscle groups tested bilaterally, including the deltoids, 
biceps, triceps, wrist flexors, wrist extensors, and 
interossei grip, as well as the iliopsoas, quadriceps, 
hamstrings, plantar flexors, and dorsiflexors.  

VA examination report dated in April 2005 indicated that the 
veteran complained of morning weakness and stiffness in his 
lumbar spine and cervical spine.  He currently receives no 
treatment for either other than ibuprofen and Aleve.  Flare-
ups occur with over-exertion.  He is unable to do stairs or 
hills, and neck becomes sore, if he sleeps in a wrong 
position.  He denied shooting pain into his lower 
extremities, although he does have shooting pain into his 
left arm from his neck with tenderness.

Examination reveals limitation of motion of the cervical 
spine to 40 degrees extension, and 40 degrees flexion with 
pain.  Lateral movement to the left is limited to 35 degrees 
and 29 degrees to the right with pain in both directions.  
Lumbar spine range of motion was extension limited to 30 
degrees, flexion limited to 70 degrees with pain, lateral 
limitation both left and right to 30 degrees, and 
thoracolumbar rotation to 20 degrees with pain.  Reflexes 
were 2+ in the biceps, triceps, and brachioradialis.  
Reflexes in the lower extremities was also 2+.  Arm strength 
was 5 out of 5 bilaterally, as well as leg strength and 
circulation.  X-ray report of lumbar spine revealed scoliosis 
and spondylosis.  X-ray report of the cervical spine noted 
moderate disc narrowing with anterior/posterior endplate 
osteophytes at C5-6 and C6-7.  The impression was 
spondylosis.  

Upon review, neither the cervical or lumbar spine 
disabilities warrant an increased evaluation under the old 
rating criteria for spine disabilities.  A 20 percent 
evaluation is not warranted under the old criteria of 
Diagnostic Code 5293 as neither examination report, or any 
other post-service medical record, noted any form of sciatic 
neuropathy, demonstrable muscle spasm, or other neurological 
findings demonstrating moderate, recurrent attacks.  
Similarly, there was no evidence of any incapacitating 
episodes during the claims period to warrant a higher rating 
under the new rating criteria for Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003.  

Applying the clinical findings to other diagnostic criteria 
in effect prior to September 26, 2003, the Board notes that 
the veteran limitation of motion for both the cervical and 
lumbar spine was nonexistent to slight, even when Deluca 
factors were considered.  Taking the results in favor of the 
veteran's claims from the two VA examinations, limitation of 
flexion was only 5 degrees for the cervical spine and only 20 
degrees for the lumbar spine with pain.  Similarly, 
limitation of extension was only 5 degrees for the cervical 
spine and although noted as 15 degrees for the lumbar spine 
in the November 2001 examination, the March 2005 examination 
noted full extension.  As such, a higher rating based on 
limitation of motion is not warranted under the old criteria.  

Applying the new rating criteria of Diagnostic Code 5243 to 
the most recent VA examination report, range of motion 
testing failed to demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees.  There was 
also no evidence on examination of muscle spasm or guarding 
severe enough to result in an abnormal gait.  However, X-ray 
evidence demonstrated scoliosis of both the cervical and 
lumbar spine.  Under Diagnostic Code 5243, clinical finding 
of scoliosis warrants a 20 percent disability rating each for 
cervical and lumbar disc disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

While a 20 percent rating is warranted for both the cervical 
and lumbar disc disabilities under Diagnostic Code 5243, 
clinical evidence does not support a higher rating.  There is 
no evidence of limitation of forward flexion of the cervical 
spine to15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  In addition, as noted above, 
limitation of motion of the lumbar spine does not warrant a 
higher evaluation.  

In sum, the clinical findings, primarily from the two VA 
examination reports, fail to show a basis to warrant 
increased ratings for cervical and lumbar disc disabilities 
under the old rating criteria, however, a 20 percent, but no 
higher, evaluation is warranted for each disability under 
Diagnostic Code 5243 of the new rating criteria based on 
medical evidence of scoliosis of both the cervical and lumbar 
spine.  

The Board recognizes the veteran's assertions that his spine 
disabilities warrant higher disability ratings, including the 
supporting chiropractic records provided by the veteran in 
his case.  However, although these records demonstrate 
continual treatment for his cervical and lumbar spine 
problems, the clinical findings from these records fail to 
support higher ratings under either old or new rating 
criteria.  In addition, the veteran's episodic pain described 
in the chiropractor's letter dated March 2003 does not 
demonstrate the level of incapacitating episode as described 
in the Code to warrant a higher evaluation.   

Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to a higher 
initial disability rating in excess of 10 percent for 
traumatic arthritis of the left knee, a compensable 
evaluation for the right knee prior to October 28, 2000, an 
increased disability rating in excess of 10 percent for 
traumatic arthritis of the right knee from October 28, 2000, 
a higher initial disability rating in excess of 20 percent 
for residuals of a fracture of the left distal ulna and 
radius, higher initial disability rating in excess of 10 
percent for mild ulnar neuropathy, left hand, and to 
compensable ratings for lumbar and cervical disc disease, 
prior to October 28, 2001.  The Rating Schedule provides the 
sole criteria for evaluating the disability and assigning 
compensation benefits, and the evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2004).  The Board regrets that a more favorable 
determination could not be made for these claims.  However, 
the Board grants a 10 percent rating for traumatic arthritis 
of the right knee from October 28, 2000; entitlement to a 20 
percent disability rating, but no higher, for limitation of 
motion of the left wrist with traumatic arthritis; and 
entitlement to a 20 percent rating, but no higher, for lumbar 
and cervical disc disease from October 28, 2001. 

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's disabilities.  In that regard, the 
Board does not find that record reflects that the veteran's 
disability on appeal has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher initial disability rating in excess 
of 10 percent for traumatic arthritis of the left knee is 
denied.  

Entitlement to a 10 percent rating for traumatic arthritis of 
the right knee from October 28, 2000, but no earlier is 
granted, subject to the rules and payment of monetary 
benefits...  

Entitlement to an increased disability rating in excess of 10 
percent for traumatic arthritis of the right knee is denied. 

Entitlement to a higher initial disability rating in excess 
of 20 percent for residuals of a fracture of the left distal 
ulna and radius is denied. 

Entitlement to a 20 percent disability rating, but no higher, 
for limitation of motion of the left wrist with traumatic 
arthritis is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to a higher initial disability rating in excess 
of 10 percent for mild ulnar neuropathy, left hand, is 
denied. 

Entitlement to a compensable rating for cervical disc 
disease, prior to October 28, 2001, is denied.  

Entitlement to a 20 percent rating, but no higher, for 
cervical disc disease from October 28, 2001, is granted, 
subject to the rules and payment of monetary benefits. 

Entitlement to a compensable rating for lumbar disc disease, 
prior to October 28, 2001, is denied.  

Entitlement to a 20 percent rating, but no higher, for lumbar 
disc disease from October 28, 2001, is granted, subject to 
the rules and payment of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


